Citation Nr: 0607110	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a hypothyroidism, to 
include as being due to radiation exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a thyroid 
condition due to radiation exposure in service.

In November 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board subsequently remanded this claim in January 2005 
and again in November 2005 for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  There is no probative evidence of in-service exposure to 
ionizing radiation.

2.  Hypothyroidism was not diagnosed in service, or for many 
years thereafter.

3.  There is no probative medical evidence of record showing 
that the veteran's hypothyroidism is related to any event in 
service, including any in-service exposure to ionizing 
radiation.


CONCLUSION OF LAW

A thyroid disorder characterized as hypothyroidism was not 
incurred in service, to include as the result of ionizing 
radiation exposure, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 and February 2005 letters.  In 
the March 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually provided by medical evidence.  In the 
February 2005 letter, VA provided the veteran with the 
evidence necessary to substantiate a claim for service 
connection based upon the exposure of ionizing radiation.  
Additionally, it appears that the veteran is aware of the 
evidence necessary to substantiate his claim in that he has 
alleged that he was exposed to ionizing radiation in service 
and that his current diagnosis of hypothyroidism is 
attributable to the radiation.  Such statement, if true, 
would substantiate his claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the March 2004 and February 
2005 letters provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided opportunities at those times to submit additional 
evidence, which he did.  He was provided a supplemental 
statement of the case in December 2005, which provided him an 
additional 60 days to submit additional evidence or argument.  
The veteran submitted no additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records.  VA attempted to obtain 
private medical records identified by the veteran.  VA wrote 
to the veteran asking for him to provide it permission to 
obtain the records.  The veteran did not respond.  In the 
supplemental statement of the case issued in July 2005, VA 
informed the veteran of his failure to assist VA in obtaining 
those records.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
either disability.  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Here, the evidence does not indicate 
that the disability may be associated with the veteran's 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of hypothyroidism, he has not 
brought forth any evidence, other than his own statements, 
suggestive of a causal connection between the current 
disability and service, to include exposure to ionizing 
radiation, which will be further discussed below.  The RO 
informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran claims he was exposed to ionizing radiation, 
which has caused the development of hypothyroidism.  In a 
January 2003 VA Form 21-4138, Statement in Support of Claim, 
the veteran stated he was part of the first landings of 
occupation forces in Japan in 1945.  His "LST" delivered 
troops and supplies and provided the support required to 
implement the peace treaty that was signed.  The veteran 
asserted that the troops were encouraged to visit the bombed 
sites, which he did, and that he was close to Nagasaki, 
without his having any awareness of radiation exposure.  He 
stated he was not issued a badge because he was considered a 
"tourist."  

At the November 2004 hearing before the undersigned, the 
veteran testified he was in Nagasaki in September 1945.  He 
stated that he was on a ship that was docked in Japan and 
that he went to Nagasaki own his own and not while on 
liberty.  He felt he was exposed to radiation at that time.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including endocrinopathies 
(which include chronic thyroid disease), become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran's primary contention is that his claimed 
disability is the result of ionizing radiation exposure 
during service (as opposed to asserting that it manifested in 
service or within one year following discharge from service).  
Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, a "radiogenic disease" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for hypothyroidism under any 
theory of entitlement at issue at this time.

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a radiation-exposed veteran as defined in paragraph (d)(3).  
The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2).  According to the introductory material 
set forth in the Federal Register, the list of diseases which 
may be presumed to have been caused by radiation exposure was 
carefully created based upon scientific data obtained from 
the Veterans Advisory Committee on Environmental Hazards, the 
President's Advisory Committee on Human Radiation 
Experiments.  58 Fed. Reg. 16358 (March 26, 1993); 67 Fed. 
Reg. 3612 (January 25, 2002).  The list of these diseases 
does not include hypothyroidism, and therefore veteran is not 
entitled to presumptive service connection.

For purposes of section 3.309(d), a radiation-exposed veteran 
is defined as a veteran who while serving on active duty 
participated in a radiation-risk activity.  A radiation-risk 
activity is defined very specifically as presence or 
participation in an event involving the detonation of a 
nuclear device.  In pertinent part, a radiation-risk activity 
during the time when the veteran served on active duty is 
defined as (1) onsite participation in a test involving the 
atmospheric detonation of a nuclear device, (2) the 
occupation of Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945 and ending on July 1, 1946, or 
(3) internment as a prisoner of war in Japan during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, during the period beginning 
on August 6, 1945 and ending on July 1, 1946.  38 C.F.R. § 
3.309(d)(3)(ii).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The regulation 
provides a list of recognized radiogenic diseases in 
subsection 3.311(b)(2), and the regulatory time period when 
the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  
Non-malignant thyroid nodular disease developing more than 
five years after the radiation exposure is considered a 
radiogenic disease under this provision.

Under the regulation, it states that the veteran must meet 
three requirements of (1) being exposed to ionizing radiation 
in service; (2) developing a radiogenic disease; which (3) 
manifested within the period specified in the regulation 
before the claim will be referred to the Under Secretary for 
Benefits for consideration.  It further states that any of 
the three requirements are not met, "it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances."  

While the veteran has submitted a "Questions and Answers 
about Radiation and Thyroid Disease" from a cancer research 
center, which indicates that studies have shown that 
radiation exposure can cause hypothyroidism, which could 
possibly meet the second criteria, he fails to meet the 
criteria of being exposed to ionizing radiation in service.  
As stated above, the veteran claims that he was exposed to 
ionizing radiation when he went to visit Nagasaki in the 
month following the dropping of the atomic bomb.  In April 
2003, VA requested that the Defense Threat Reduction Agency 
(DTRA) verify the veteran's participation in radiation risk 
activity and provide an associated radiation dose.  That same 
month, the DTRA stated that it could not complete the request 
because the veteran did not have one of the radiogenic 
diseases listed under 38 C.F.R. § 3.311(b)(2).  The veteran's 
description of how he was exposed to radiation would not 
qualify as being part of the actual occupation of Nagasaki, 
Japan, during the period between August 6, 1945 and July 1, 
1946.  Accordingly, there is no probative evidence of in-
service exposure to ionizing radiation, and thus service 
connection for hypothyroidism may not be granted based upon 
the application of 38 C.F.R. § 3.311.  

The next issue is whether there is any evidence of an in-
service incurrence of hypothyroidism.  The evidence shows 
that the veteran currently suffers from hypothyroidism.  The 
veteran claims he developed hypothyroidism in approximately 
1989, which the medical evidence in the claims file supports.  
The veteran has not attempted to assert that he developed 
hypothyroidism while in service or within the one-year period 
following his discharge from service.  As the first finding 
of a thyroid disorder is not until 1989, which is many years 
after service, service connection on a presumptive basis is 
not warranted under 38 C.F.R. §§ 3.307, 3.309 based upon it 
being a "chronic disease."  

Even if there was evidence of in-service exposure to ionizing 
radiation, the record does not establish any relationship 
between the veteran's hypothyroidism and his active service, 
including as being due to any radiation exposure.  There is 
no probative medical evidence of record showing a 
relationship between the veteran's hypothyroidism and 
service, including any exposure to ionizing radiation in 
service.  Although the question-and-answer article is a 
generalized medical text which shows that hypothyroidism may 
be caused by exposure to radiation, it only raises the 
possibility that there may be some relationship between 
ionizing radiation and hypothyroidism, and does not show, in 
any factually-specific sense, a direct causal relationship 
between the veteran's hypothyroidism and service.  See 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).

Again, there is no probative evidence showing that the 
veteran was sufficiently "exposed to" ionizing radiation 
during service.  Additionally, there is no evidence of a 
thyroid disorder during service or for many years thereafter, 
and no probative evidence linking the post-service thyroid 
disorder to any in-service disease or injury.

In sum, the Board has taken into consideration the veteran's 
assertions as to how he was exposed to ionizing radiation in 
service, which caused his hypothyroidism.  The Board does not 
doubt the sincerity of the veteran's description of his 
described "exposure" or belief that hypothyroidism is a 
result of military service; however, as a layman without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include an opinion as to the origins of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").

Accordingly, the preponderance of the evidence is against the 
claim of service connection for hypothyroidism, due to 
ionizing radiation exposure, and the claim must be denied.  
As the evidence is not equally balanced, the benefit-of-the-
doubt-doctrine does not apply.  See Gilbert, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypothyroidism, to include as being 
due to radiation exposure in service, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


